DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 11 June 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Objections
Claim 6 objected to because of the following informalities: (a) the nanotubes component is not uniformly referenced throughout (see “nanotubes” and “carbon nanotubes”) and (b) missing “of” after “composed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101 & 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a substantial asserted utility or a well-established utility.
Claim 13 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
	It is noted that claim 13 is construed as an improper definition of a process (101) and/or attempts to claim a process without setting forth any steps involved in the process (112) since the claim merely recites a use of a composition.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations in the following claims:
Claim 2 recites the limitation "the carbon nanotubes concentration" in lines 1 and 2;
Claim 4 recites the limitation "the nitrocellulose concentration" in lines 1 and 2;
Claim 5 recites the limitation "the base coating" in line 4;
Claim 6 recites the limitations "the catalyst", “the synthesis”, “the powder catalyst”, “the growth”, “this growth”, “the nanotubes”, “the ratio”, “the weights”, and “the Fe, Co, and Al2O3 salts” throughout;
Claim 7 recites the limitation “the ethylene glycol monobutyl ether solution”, “the dispersion times” and “the previous solution” in lines 2-4;
Claim 8 recites the limitation “the absence” in line 2;
Claim 10 recites the limitation “the biocorrosion” and “the surface” in line 3;
The term “multiple wall type” in claim 3 is a relative term which renders the claim indefinite. The term “multiple wall type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to metes and bounds of the type of carbon nanotubes being claimed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a broad weights ratio, and the claim also recites preferred narrower ratio which is the narrower statement of the range/limitation. Similarly, claim 13 recites the limitations of “biofilms” and  “biocorrosion”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitations of “6000C y 7500C” and “100 y 500 sccm” – it is unclear as to the phrasing of the claimed range; and
Claim 6 recites an iron salt which seems to be an iron oxalate hydrate; however, the claimed formula is chemically untenable (the charges and/or elements are not balanced).
For compact prosecution purposes, the claimed limitations have been interpreted as best possible under BRI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (a translation is provided and referenced from hereon).
Claims 1, 3 and 13: Matsuura discloses an antibacterial surface coating composition comprising an antibacterial substance such as multi-walled carbon nanotubes, a solvent such as ethylene glycol monobutyl ether EGME and a nitrocellulose dispersant (abs, pp 1-3 and 8-10). The Matsuura reference discloses the claimed invention with the claimed components but does not disclose the composition with the claimed components with enough specificity to anticipate the claimed invention. Nevertheless, given that the Matsuura reference discloses the components of carbon nanotubes, EGME and nitrocellulose, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Matsuura reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor of antibacterial coating composition - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the EGME and nitrocellulose components, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, Matsuura discloses optimizing the components of the composition to achieve an enhanced antimicrobial activity, a uniform dispersion and an ease of coating application (pp 9 and 10).
Claims 2 and 4: Matsuura discloses various loading amounts such as 0-50 wt% of the EGME solvent and 10 wt% of the dispersant (pp 8 and 9). The Matsuura reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges for the solvent and dispersant components. Given that the Matsuura reference discloses loading ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught amounts, including those presently claimed, to obtain a suitable composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Here, Matsuura discloses optimizing the selection of the components and the respective amounts in the composition to achieve an enhanced antimicrobial activity, a uniform dispersion and an ease of coating application (pp 9 and 10).
	Claims 5 and 7-9: Matsuura discloses preparing the carbon nanotubes and mixing the carbon nanotubes, solvent and dispersant components with the aid of ultrasonication (pp 9 and examples). The Matsuura reference discloses the claimed invention but does not explicitly disclose the claimed ultrasonic experimental variables. It is noted that the claimed experimental variables are construed as a result-effective variable, i.e., variable which achieve a recognized result such as a uniform dispersion. Given that the Matsuura reference discloses a similar method with similar components to achieve a similar coating composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the frequency of the ultrasonication device via a knob or tuning the ultrasound mixing time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.	
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura as applied to claim 5 above, and further in view of Buchholz.
	At the onset, it is noted that claim 6 is ambiguous and unclear (see 112 rejections above). The claim is also rejected with cited references based on BRI for compact prosecution.
The Matsuura reference discloses the claimed invention but does not explicitly disclose the claimed synthetic route for the carbon nanotubes.  It is noted that the Matsuura reference discloses a CVD-type synthesis (pp 4-6 and examples) and the claim(s) call(s) for a CVD with specific catalyst and experimental conditions.  In an analogous art, the Maruyama reference discloses a process of making carbon nanotubes with the Fe, Co and alumina catalysts and similar experimental conditions via CVD (abs, ¶ 6, 7, 18-28, 45, 66-69).  One of ordinary skill in the art would have recognized that applying the known technique of Buchholz to the teachings of Matsuura would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the advantageous benefit of controlling the particle size of the catalyst particles and formed carbon nanotubes.
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Beigbeder.
Claim 10: The Matsuura reference discloses the claimed invention but does not explicitly disclose the feature of the application of the antimicrobial coating composition onto surfaces exposed to an aqueous environment.  It is noted that the Matsuura reference discloses coating the composition onto various surfaces and the claim(s) call(s) for the surface to be exposed to aqueous environments.  In an analogous art, the Beigbeder reference discloses employing carbon nanotubes-based coating compositions onto surfaces exposed to aqueous/maritime environments to gain antifouling and antimicrobial benefits (¶ 2-10, 15, 45, 64 and Tables 2 and 3 with accompanying text).  One of ordinary skill in the art would have recognized that the composition of Matsuura can be used into various end-products and applications such as aqueous environments since such applications are well-known as demonstrated by Beigbeder.
	Claims 11-12: Matsuura and Beigbeder disclose the process of coating the substrate with the claimed composition (Matsuura: examples and Beigbeder: examples). The Matsuura and Beigbeder references disclose the claimed invention but does not explicitly disclose the claimed drying experimental variable. It is noted that the claimed experimental variable is construed as a result-effective variable, i.e., a variable which achieve a recognized result. Given that the Matsuura and Beigbeder references disclose a similar method with similar components to achieve a similar coating application, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed range through process optimization such as varying the drying temperature via a knob or tuning the drying time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama discloses forming mixed catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI V NGUYEN/Primary Examiner, Art Unit 1764